UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number 000-27974 CIMATRON LTD. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) 11 Gush Etzion St. Givat Shmuel 54030, Israel (Address of principal executive offices) Ilan Erez 11 Gush Etzion St., Givat Shmuel 54030, Israel Telephone +972-73-237-0114 Facsimile: +972-73-237-0115 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Title of each class Name of each exchange on which registered Ordinary Shares, par value NASDAQ Capital Market NIS 0.10 per share Securities registered or to be registered pursuant to Section 12(b) of the Act: Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the registrant’s classes of capital or common stock as of the close of the period covered by the annual report: 9,340,992Ordinary Shares, par value NIS 0.10 per share Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer: oAccelerated filer: oNon-accelerated filer: x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issuedo Other o by the International Accounting Standards Board If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x TABLE OF CONTENTS CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 USE OF TRADE NAMES 2 CERTAIN ADDITIONAL TERMS AND CONVENTIONS 2 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 2 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 2 ITEM 3. KEY INFORMATION 2 ITEM 4. INFORMATION ON THE COMPANY 15 ITEM 4A. UNRESOLVED STAFF COMMENTS 29 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 29 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 50 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 62 ITEM 8. FINANCIAL INFORMATION 67 ITEM 9. THE OFFER AND LISTING 68 ITEM 10. ADDITIONAL INFORMATION 70 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 84 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 85 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 85 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 85 ITEM 15. CONTROLS AND PROCEDURES 85 ITEM 16A.AUDIT COMMITTEE FINANCIAL EXPERT 86 ITEM 16B.CODE OF ETHICS 86 ITEM 16C.PRINCIPAL ACCOUNTANT FEES AND SERVICES 87 ITEM 16D.EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 88 ITEM 16E.PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 88 ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 88 ITEM 16G.CORPORATE GOVERNANCE 88 ITEM 16H.MINE SAFETY DISCLOSURE 89 PART III ITEM 17. FINANCIAL STATEMENTS 89 ITEM 18. FINANCIAL STATEMENTS 89 ITEM 19. EXHIBITS 90 SIGNATURES 91 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included or incorporated by reference in this annual report on Form 20-F may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933, and Section21E of the Securities Exchange Act of 1934. Forward-looking statements are often characterized by the use of forward-looking terminology such as “may,” “will,” “expect,” “anticipate,” “estimate,” “continue,” “believe,” “should,” “intend,” “project” or other similar words, but are not the only way these statements are identified. These forward-looking statements may include, but are not limited to, statements relating to our objectives, plans and strategies, statements that contain projections of results of operations or of financial condition and all statements (other than statements of historical facts) that address activities, events or developments that we intend, expect, project, believe or anticipate will or may occur in the future. Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties. We have based these forward-looking statements on assumptions and assessments made by our management in light of their experience and their perception of historical trends, current conditions, expected future developments and other factors they believe to be appropriate. Important factors that could cause actual results, developments and business decisions to differ materially from those anticipated in these forward-looking statements include, among other things: • the overall global economic environment; • the impact of competition and new technologies; • general market, political and economic conditions in the countries in which we operate; • projected capital expenditures and liquidity; • changes in our strategy; • government regulations and approvals; • changes in customers’ budgeting priorities; • litigation and regulatory proceedings; and • those factors referred to in Item3.D “Key Information - Risk Factors”, Item4 “Information on the Company”, and Item5 “Operating and Financial Review and Prospects”, as well as in this annual report generally. Readers are urged to carefully review and consider the various disclosures made throughout this annual report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. Any forward-looking statements in this annual report are made as of the date hereof, and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. USE OF TRADE NAMES Unless the context otherwise indicates or requires, “Cimatron,” “Gibbs,” “CimatronE,” “GibbsCAM,” “Microsystem” and all product names and trade names used by us in this annual report are our trademarks and service marks, which may be registered in certain jurisdictions. Although we have omitted the “®” and “TM” trademark designations for such marks in this annual report, all rights to such trademarks and service marks are nevertheless reserved. Furthermore, the “Cimatron” and “GibbsCAM” design logos are our property. This annual report contains additional trade names, trademarks and service marks of other companies. We do not intend our use or display of other companies’ tradenames, trademarks or service marks to imply a relationship with, or endorsement or sponsorship of us by, these other companies. CERTAIN ADDITIONAL TERMS AND CONVENTIONS In this annual report, unless the context otherwise requires: • references to “Cimatron,” “our company,” “the Company,” “the registrant,” “we,” “us,” and “our” refer to Cimatron Limited and its consolidated subsidiaries; • references to “ordinary shares”, “our shares” and similar expressions refer to the Company’s Ordinary Shares, nominal value NIS0.01 per share; • references to “dollars”, “U.S.dollars”, “U.S. $” and “$” are to United States Dollars; • references to “Euro” or “€”are to the Euro, the official currency of the Eurozone in the European Union • references to “shekels” and “NIS” are to New Israeli Shekels, the Israeli currency; • references to the “articles” areto our Articles of Association, as amended; • references to the “Companies Law” are to Israel’s Companies Law, 5759-1999, as amended; • references to the “Securities Act” are to the Securities Act of 1933, as amended; • references to the “Exchange Act” are to the Securities Exchange Act of 1934, as amended; • references to “NASDAQ” are to the Nasdaq Stock Market;and • references to the “SEC” are to the United States Securities and Exchange Commission. PART I Item 1.Identity of Directors, Senior Management and Advisers. Not Applicable. Item 2.Offer Statistics and Expected Timetable. Not Applicable. Item 3.Key Information. Selected Financial Data Our historical consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States, or GAAP, and are presented in U.S. dollars.The selected historical consolidated financial information as of December 31, 2012 and 2011 and for each of the three years ended December 31, 2012, 2011 and 2010 have been derived from, and should be read in conjunction with, our consolidated financial statements and the notes thereto appearing elsewhere in this annual report.The selected financial data as of December 31, 2010, 2009 and 2008 and for each of the years ended December 31, 2009 and 2008 have been derived from our audited financial statements not included in this annual report. 2 The information presented below is qualified by the more detailed historical consolidated financial statements set forth in this annual report, and should be read in conjunction with those consolidated financial statements, the notes thereto and the discussion under “Item 5 - Operating and Financial Review and Prospects” included elsewhere in this annual report. Year Ended December 31, (In thousands of US$, except per share data) Consolidated Statement of Income Data: Revenue: Products Services Total Cost of revenue: Products Services Total Gross profit Research and development costs, net Selling, general and administrative expenses Operating profit (loss) ) Financial income (expenses), net ) ) 97 19 ) Other income (expenses) ) (6
